Citation Nr: 1205801	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA improved death pension benefits.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1941 to September 1945.  The appellant is his surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) and an April 2011 Board remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income exceeds the maximum annual pension rate.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of death pension benefits. 38 U.S.C.A. §§ 1521, 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   Although a letter containing the appropriate content of notice was not sent prior to initial adjudication, there is no prejudice to the appellant in proceeding to adjudication of this claim.  This is because the May 2008 decision letter provided the requirements to substantiate a claim for VA improved death pension and explained that the denial was based on income and medical expenses.  A March 2009 letter requested that the appellant send in information regarding medical expenses and income.  The March 2009 statement of the case (SOC) contained the relevant regulations outlining how countable income and medical expenses are calculated for purposes of death pension benefits.  Additionally, a June 2011 letter notified the appellant regarding the potential reduction of her countable income by certain expenses.  Both letters provided forms for the appellant to provide information regarding any applicable income and expenses.  Those letters were followed by a readjudication of the claim in a September 2011 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The appellant has not provided any additional information regarding her income or potential expenses.  VA did not provide the appellant with a medical examination but none is required in this case as the relevant information is the appellant's income and expenses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds that a hearing was not requested.  38 C.F.R. § 20.700(a) (2011).  Although the appellant did not indicate on her July 2009 substantive appeal whether she desired or declined a Board hearing, she had the opportunity to do so in that substantive appeal and in a form attached to a July 2009 notification letter.  Furthermore, an April 2010 letter also notified the appellant she had 90 days to request a hearing before the Board.  The appellant did not request a hearing at any time and has provided no responses to VA requests for information since 2009.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a "one-way street" and that the claimant cannot passively wait for assistance).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The surviving spouse of a veteran who meets the wartime service requirements can be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the MAPR.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as VA regulations.  38 C.F.R. § 3.21.  The MAPR is adjusted from year to year.  Relevant to this claim, the MAPRs were $7,498 effective December 1, 2007, $7,933 effective December 1, 2008 and December 1, 2009, and $8,219 effective December 1, 2011.

In her April 2008 claim and October 2008 notice of disagreement, the appellant stated that her SSA income was $1,152 per month.  She asserted she was unable to pay her bills on that amount.  In her July 2009 substantive appeal, the appellant stated that she did not take many medications.  But the appellant has submitted no other statements or evidence regarding her income or medical expenses.  

The appellant's countable income is $13,824 ($1,152 per month for 12 months).  Even assuming that her SSA benefit payment has not increased since 2008, the appellant's income exceeds the relevant MAPRs since 2008 ($7,498, $7,933, and $8,219).  Although the Board sympathizes with the loss of the appellant's husband, it is clear that her income exceeds the MAPR.  Further, she has not indentified any expenses that reduce her countable income.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Consequently, the appellant's claim for death pension benefits must be denied.  


ORDER

The appellant's claim for entitlement to death pension benefits is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


